Title: From George Washington to Moses Hazen, 2 September 1781
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                      2 September 1781
                  
                  You will proceed immediately to Christiana Bridge at which place I expect you will meet the Boats laden with Ordnance and other stores—You will make the proper general arrangements for the speediest transportation of them across to the Head of Elk—Colonel Lamb or Lieut. Coll Stevens will attend particularly to the assorting and forwarding the Ordnance Stores, which ought to be first carried over. It is of importance that the Road from Christiana Bridge to the Head of Elk should be put in the best repair—you will therefore take a view of it and appoint an active Officer acquainted with such business to go upon it with a party and make the necessary repairs—Upon General Lincolns arrival, you will report the progress of the transportation to him and take your further orders from him.  Given at Philada this 2d day of Sepr 1781. 
                  
               